Opinion by
Porter, J.,
This was an action of trespass brought by the plaintiff bank against J. H. Reynier, Carl W. Wiley, J. J. Sweeney, J. J. Boyce and H. M. Joynes. Issue was joined and the case went to trial as to all the defendants named. There was a verdict in favor of the defendants J. J. Sweeney and H. M. Joynes, and in favor of the plaintiff and against the other three defendants named. Judgment having been entered upon that verdict, the three defendants against whom that judgment was entered took this appeal. The first specification of error refers to the refusal of the court to affirm a point requesting binding instructions in favor of the defendants, and the second specification of error relates to the refusal of the court to enter judgment in favor of these appellants non obstante veredicto.
The appellants argue, under the first specification, that there was not sufficient evidence to warrant the submission to the jury of the question of the ownership by the plaintiff of the property which was the subject of the trespass. The evidence disclosed that one O. J. Kean shipped a carload of goods to Pittsburg, consigned to himself “notify H. M. Joynes.” Kean made his own draft for the value of the goods upon H. M. Joynes, and by indorsement made the same payable to the plaintiff bank; he attached to said draft the bill of lading for the goods, which he also by indorsement assigned to the bank, and then sold the bill of lading and draft to the bank, for full value. This draft and bill of lading were offered in evidence, *7but these appellants have not printed them in their paper-book. We cannot convict the court below of error by arbitrarily assuming that the bill of lading was not negotiable, without having the instrument before us. Joynes, one of the defendants, testified that the car was consigned to O. J. Kean, “notify H. M. Joynes,” and that under the bill of lading the property belonged to the shipper until the draft was lifted; that he (Joynes) would have had to lift the draft before he was entitled to possession of the car. We must, from the manner in which the case is presented to us, assume that the bill of lading was negotiable and that the indorsement of it to the plaintiff bank passed the title in and right of possession to the goods.
The appellants have argued under the second specification of error that it was incumbent upon the court below to enter judgment in their favor, non obstante veredicto, for the reasons: (1) That the plaintiff in its statement alleged a joint illegal conspiracy, and failed to prove a joint conspiracy; and (2) under the law, where the declaration is for a joint tort, and the case goes to the jury against all defendants, there must be a recovery against all defendants and there cannot be a recovery against one or more. The statement of the plaintiff did charge a joint illegal conspiracy against all the defendants, but it charged, also, that all the defendants joined in certain specific unlawful acts, which resulted in depriving the plaintiff of its property. The evidence, if believed, was sufficient to sustain a finding as to these three appellants, that they had all actively participated in the specific unlawful acts charged in the statement, and that those unlawful acts resulted in depriving the plaintiff of its property. Proof of these unlawful acts, so charged in the statement, and that the necessary and natural result thereof was the loss by the plaintiff of its property was sufficient to sustain the action, without proving that the unlawful acts were the result of an agreement previously entered into between the defendants. The jury might reasonably be permitted to infer, from the proof that all the defendants had actually joined in the unlawful acts, that such joint action, which could only have one purpose, was the result of an agreement between the parties. When a plaintiff declares against *8two or more persons averring a joint tort, he must prove a joint tort, and cannot recover upon evidence showing a tort by a single person, or several distinct torts by as many distinct persons. Where a joint tort is charged against several persons there cannot be a verdict against a single person. When three or more persons are charged as joint tort feasors, the plaintiff must prove a joint tort, that is, that two or more of the defendants have been guilty of the unlawful act charged, but his right to recover is not dependent upon his proving that all of the defendants are guilty; he may recover, if the evidence warrants it, against any two or more of the defendants, even although his proofs fail as to the others and the verdict is in favor of the latter: Wiest v. Traction Company, 200 Pa. 148; Sturzebecker v. Inland Traction Company, 211 Pa. 156; McElroy v. Harnack, 213 Pa. 444. The assignments of error are overruled.
The judgment is affirmed.